DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The amendments received on April 6, 2021, have been entered. Claim 13 has been canceled, and claims 9-11 were previously canceled.  NOTE: the claim set received on April 6, 2021, includes claim language for claim 11; however, because claim 11 was already canceled in the claims received on Nov. 2, 2020, the claim cannot be re-introduced; in addition, claim 12 has been amended, but it is still designated as “original” and this is not the proper designation.  In the future, the Applicant should make sure that all claim amendments are in compliance with 37 CFR 1.121 (see MPEP 714 (c)).  Claims 1-8 and 12 are examined in this Office Action.

Objections and Rejections That Are Withdrawn
	
The objections to the specification and the title are withdrawn in light of the Applicant’s amendments to the specification and title.

All objections and rejections of claim 13 are moot in light of the Applicant’s cancelation of claim 13.



The rejection of claims 1-8 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in light of the Applicant’s amendments to the claims.

The rejections of claims 1-3 and 8 under 35 U.S.C. 101 are withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claim(s) 8 under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Harper D. C. is withdrawn in light of the Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to 
Claim 8 has been amended to require that the seed “comprises the expression cassette or is a part of the transgenic plant”, and this is confusing, because it is unclear if the claim is directed to a seed or to a transgenic plant.  If it is a “part” of a transgenic plant, does that mean it is still attached to the plant?  The metes and bounds of the claim are not clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Anticipation by Nuccio.
Claim(s) 1, 3-8, and 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nuccio, M. (WO 2014/149826, published on Sept. 25, 2014). The Applicant’s arguments in the response received on April 6, 2021, have been fully considered but were not found to be persuasive.

Nuccio teaches an expression cassette comprising a promoter, a polynucleotide of interest encoding the reporter GUS, and a transcription terminator (see Example 2 on page 40).  He suggests adding an intron to an expression cassette, and specifically suggests an intron that he refers to as “SEQ ID NO: 7” as a possible choice for an intron (see page 10).  He teaches transformation of immature maize embryos (see first paragraph on page 41).  Nuccio specifically claims an expression cassette comprising the intron he refers to as “SEQ ID NO: 7” (see claim 8).  The sequence Nuccio labels as “SEQ ID NO: 7 has 100% identity with the instant SEQ ID NO: 5, see alignment, below:
RESULT 1

BBO49465
ID   BBO49465 standard; DNA; 792 BP.
XX
AC   BBO49465;
XX
DT   20-NOV-2014  (first entry)
XX
DE   Maize derived intron, SEQ:7.
XX
KW   cold tolerance; crop improvement; drought resistance; ds;
KW   gene expression; heat tolerance; intron; oil; plant; recombinant dna;
KW   stress tolerance; transgenic plant.
XX
OS   Zea mays.
XX
CC PN   WO2014149826-A1.
XX
CC PD   25-SEP-2014.
XX
CC PF   06-MAR-2014; 2014WO-US021085.

PR   15-MAR-2013; 2013US-0787781P.
XX
CC PA   (SYGN ) SYNGENTA PARTICIPATIONS AG.
XX
CC PI   Nuccio M;
XX
DR   WPI; 2014-R66724/65.
XX
CC PT   New recombinant polynucleotide comprising specified nucleic acid, useful 
CC PT   for expressing a polynucleotide in a guard cell of a plant to produce a 
CC PT   transgenic plant with improved phenotypic trait including e.g. resistance
CC PT   to drought.
XX
CC PS   Claim 8; SEQ ID NO 7; 70pp; English.
XX
CC   The present invention relates to artificial transcription regulating 
CC   polynucleotides that confer guard cell regulated expression. The 
CC   recombinant polynucleotide is useful for: expressing a polynucleotide in 
CC   a guard cell of a plant to produce a transgenic plant with improved 
CC   phenotypic traits such as resistance to drought, salt stress and 
CC   oxidative stress. The transgenic plant is useful for producing a 
CC   harvested product such as whole plant or plant part to produce a 
CC   processed product such as flour, meal, oil, starch and cereal; and for 
CC   modulating the rate of plant transpiration, where the plant includes 
CC   artichokes, kohlrabi, arugula, leeks, Asparagus, bokchoy, malanga, 
CC   melons, cole crops, cardoni, carrots, napa, okra, onions, celery, 
CC   parsley, chickpeas, parsnips, chicory, peppers, potatoes, cucurbits and 
CC   radishes. The recombinant polynucleotide artificially expresses the 
CC   polynucleotide in the guard cell of the plant using modern genetic 
CC   engineering technique thus producing the transgenic plant with improved 
CC   phenotypic trait including resistance to drought, heat, chilling, 
CC   freezing, excessive moisture, salt stress or oxidative stress and 
CC   increased yield, food content and physical appearance. The present 
CC   sequence represents a maize derived intron used for plant guard cell 
CC   transcription.
XX
SQ   Sequence 792 BP; 167 A; 200 C; 233 G; 192 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 792;  DB 49;  Length 792;
  Best Local Similarity   100.0%;  
  Matches  792;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTACGCCCATCCTCTGCTGTACTCCCCCCGTTCCTGCTGTGCGAAACCGAGCACCCAAAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTACGCCCATCCTCTGCTGTACTCCCCCCGTTCCTGCTGTGCGAAACCGAGCACCCAAAC 60

Qy         61 CCTAGCCTAAGCTATTCGCATCGCAAACTCTATTGAGCGACGGATCGCGAAACGCGCGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCTAGCCTAAGCTATTCGCATCGCAAACTCTATTGAGCGACGGATCGCGAAACGCGCGCC 120



Qy        121 GCCGCATTCGGACGAGACCTCGTGGCCCGTACCTTCCTACTCTACCGTCGTCGCCGGAGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCCGCATTCGGACGAGACCTCGTGGCCCGTACCTTCCTACTCTACCGTCGTCGCCGGAGA 180

Qy        181 CGAGCTCACCGGTTAGGGTTTCGGGATTAGGGGCTTGGGGCTTGGATTCCCGGGGGACTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CGAGCTCACCGGTTAGGGTTTCGGGATTAGGGGCTTGGGGCTTGGATTCCCGGGGGACTC 240

Qy        241 CATACCCGGTGGCCTTAGAAGGGGAAGGGGGCCCAGCGGTGGTGGTGGTTCGACTGTCAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CATACCCGGTGGCCTTAGAAGGGGAAGGGGGCCCAGCGGTGGTGGTGGTTCGACTGTCAG 300

Qy        301 CGAGCGAGACGGCGGGGCACCGCCGATCGGGCGTCGCTGGACATTTGATTGAGCTGGGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CGAGCGAGACGGCGGGGCACCGCCGATCGGGCGTCGCTGGACATTTGATTGAGCTGGGCA 360

Qy        361 GGCGAAGGCGTGGAGCTTGCTCTTCGATTGGGATTAGAGGAGGGCGGAGGTGGTATGGTG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGCGAAGGCGTGGAGCTTGCTCTTCGATTGGGATTAGAGGAGGGCGGAGGTGGTATGGTG 420

Qy        421 GGCGGCTCGGCTGGCTCAATGGAGCCGCTGGCCGGTGGTGGGGCAGGCGAGATCACGCTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGCGGCTCGGCTGGCTCAATGGAGCCGCTGGCCGGTGGTGGGGCAGGCGAGATCACGCTC 480

Qy        481 TCTCATAGAGCGTAATGGGTTGCGTAACACACTCCTGTTTGTATTTGGATCCGATCTAAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TCTCATAGAGCGTAATGGGTTGCGTAACACACTCCTGTTTGTATTTGGATCCGATCTAAT 540

Qy        541 AATTAAAGTTTATTTACGTGGTGCACATGTAGAATTTTCCCATGCCCACTGCTAACTTGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AATTAAAGTTTATTTACGTGGTGCACATGTAGAATTTTCCCATGCCCACTGCTAACTTGG 600

Qy        601 ATTGGATTTTTGCCAAAAAAACGGGTGTGCACCCAATCACTTATAGTGAAACCGTTGTGT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ATTGGATTTTTGCCAAAAAAACGGGTGTGCACCCAATCACTTATAGTGAAACCGTTGTGT 660

Qy        661 GTTTGATGTGCTTCTAACCAAGTACAAATCCAGTGAAAACACACCTACCATTCAACAATC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GTTTGATGTGCTTCTAACCAAGTACAAATCCAGTGAAAACACACCTACCATTCAACAATC 720

Qy        721 CACATTTTGGTTGCAATTATCAGCATTCTAGAAAGGTGCATGTGCCCATTGATACACTTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CACATTTTGGTTGCAATTATCAGCATTCTAGAAAGGTGCATGTGCCCATTGATACACTTG 780

Qy        781 CTATTGGTGCAG 792
              ||||||||||||
Db        781 CTATTGGTGCAG 792

	Nuccio teaches the generation of transgenic plants and analysis of transgenic plant parts, including kernels which are parts of seeds (see page 60), and Nuccio claims a plant and a plant part comprising the expression cassette (see claim 16) and a seed comprising the expression cassette (see claim 23).
	The Applicant thanks the Office for a suggested claim amendment and asked for reconsideration (see bottom of page 5 of the response received on April 6, 2021).  The suggested claim amendments was only for the rejection of claim 8 over Harper, and it was not meant as a way to overcome the rejection over Nuccio.  The rejection over Nuccio remains for the reasons set forth, above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callis et al. (Genes and Development (1987) Vol. 1; pp. 1183-1200) in view of Nuccio, M. (WO 2014/149826, published on Sept. 25, 2014).  The Applicant’s arguments in the response received on April 6, 2021, have been fully considered but were not found to be persuasive.
The claims are directed to an expression cassette comprising a promoter operably linked to a nucleic acid molecule of interest which is operably linked to a terminator, further comprising a heterologous intron that enhances expression of the nucleic acid molecule of interest, wherein the intron is SEQ ID NO: 5 and wherein the intron is heterologous to the nucleic acid molecule of interest, the promoter, or the terminator; and to a vector comprising said expression cassette; including wherein the promoter and 
Callis et al teach an expression cassette comprising the maize ADH1 promoter, the first intron of the maize ADH1 gene followed by a nucleic acid sequence encoding CAT (which is a nucleic acid molecule of interest), and ending with the maize ADH1 terminator (see constructs #3 and 4 in Figure 6 on page 1190).  CAT is an acronym for chloramphenicol acetyltransferase which is a protein.  The maize ADH1 promoter and terminator originate from the same gene locus. They teach that the first intron of the maize ADH1 enhanced expression of CAT (see paragraph bridging left and right columns on page 1190), and this demonstrates that the nucleic acid molecule of interest was expressed to produce a protein (CAT).  They teach maize protoplasts which comprise these constructs (see paragraph bridging left and right columns on page 1187). 
Callis et al do not teach the intron of SEQ ID NO: 5, nor do they teach a transgenic plant or a seed.
Nuccio teaches an expression cassette comprising a promoter, a polynucleotide of interest encoding the reporter GUS, and a transcription terminator (see Example 2 on page 40).  He suggests adding an intron to an expression cassette, and specifically suggests an intron that he refers to as “SEQ ID NO: 7” as a possible choice for an intron (see page 10).  He teaches transformation of immature maize embryos (see first paragraph on page 41).  Nuccio specifically claims an expression cassette comprising the intron he refers to as “SEQ ID NO: 7” (see claim 8).  The sequence Nuccio labels as “SEQ ID NO: 7 has 100% identity with the instant SEQ ID NO: 5, see alignment, below:
RESULT 1

BBO49465
ID   BBO49465 standard; DNA; 792 BP.
XX

XX
DT   20-NOV-2014  (first entry)
XX
DE   Maize derived intron, SEQ:7.
XX
KW   cold tolerance; crop improvement; drought resistance; ds;
KW   gene expression; heat tolerance; intron; oil; plant; recombinant dna;
KW   stress tolerance; transgenic plant.
XX
OS   Zea mays.
XX
CC PN   WO2014149826-A1.
XX
CC PD   25-SEP-2014.
XX
CC PF   06-MAR-2014; 2014WO-US021085.
XX
PR   15-MAR-2013; 2013US-0787781P.
XX
CC PA   (SYGN ) SYNGENTA PARTICIPATIONS AG.
XX
CC PI   Nuccio M;
XX
DR   WPI; 2014-R66724/65.
XX
CC PT   New recombinant polynucleotide comprising specified nucleic acid, useful 
CC PT   for expressing a polynucleotide in a guard cell of a plant to produce a 
CC PT   transgenic plant with improved phenotypic trait including e.g. resistance
CC PT   to drought.
XX
CC PS   Claim 8; SEQ ID NO 7; 70pp; English.
XX
CC   The present invention relates to artificial transcription regulating 
CC   polynucleotides that confer guard cell regulated expression. The 
CC   recombinant polynucleotide is useful for: expressing a polynucleotide in 
CC   a guard cell of a plant to produce a transgenic plant with improved 
CC   phenotypic traits such as resistance to drought, salt stress and 
CC   oxidative stress. The transgenic plant is useful for producing a 
CC   harvested product such as whole plant or plant part to produce a 
CC   processed product such as flour, meal, oil, starch and cereal; and for 
CC   modulating the rate of plant transpiration, where the plant includes 
CC   artichokes, kohlrabi, arugula, leeks, Asparagus, bokchoy, malanga, 
CC   melons, cole crops, cardoni, carrots, napa, okra, onions, celery, 
CC   parsley, chickpeas, parsnips, chicory, peppers, potatoes, cucurbits and 
CC   radishes. The recombinant polynucleotide artificially expresses the 
CC   polynucleotide in the guard cell of the plant using modern genetic 
CC   engineering technique thus producing the transgenic plant with improved 
CC   phenotypic trait including resistance to drought, heat, chilling, 
CC   freezing, excessive moisture, salt stress or oxidative stress and 
CC   increased yield, food content and physical appearance. The present 
CC   sequence represents a maize derived intron used for plant guard cell 
CC   transcription.
XX


  Query Match             100.0%;  Score 792;  DB 49;  Length 792;
  Best Local Similarity   100.0%;  
  Matches  792;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 GTACGCCCATCCTCTGCTGTACTCCCCCCGTTCCTGCTGTGCGAAACCGAGCACCCAAAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTACGCCCATCCTCTGCTGTACTCCCCCCGTTCCTGCTGTGCGAAACCGAGCACCCAAAC 60

Qy         61 CCTAGCCTAAGCTATTCGCATCGCAAACTCTATTGAGCGACGGATCGCGAAACGCGCGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCTAGCCTAAGCTATTCGCATCGCAAACTCTATTGAGCGACGGATCGCGAAACGCGCGCC 120

Qy        121 GCCGCATTCGGACGAGACCTCGTGGCCCGTACCTTCCTACTCTACCGTCGTCGCCGGAGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCCGCATTCGGACGAGACCTCGTGGCCCGTACCTTCCTACTCTACCGTCGTCGCCGGAGA 180

Qy        181 CGAGCTCACCGGTTAGGGTTTCGGGATTAGGGGCTTGGGGCTTGGATTCCCGGGGGACTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CGAGCTCACCGGTTAGGGTTTCGGGATTAGGGGCTTGGGGCTTGGATTCCCGGGGGACTC 240

Qy        241 CATACCCGGTGGCCTTAGAAGGGGAAGGGGGCCCAGCGGTGGTGGTGGTTCGACTGTCAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CATACCCGGTGGCCTTAGAAGGGGAAGGGGGCCCAGCGGTGGTGGTGGTTCGACTGTCAG 300

Qy        301 CGAGCGAGACGGCGGGGCACCGCCGATCGGGCGTCGCTGGACATTTGATTGAGCTGGGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CGAGCGAGACGGCGGGGCACCGCCGATCGGGCGTCGCTGGACATTTGATTGAGCTGGGCA 360

Qy        361 GGCGAAGGCGTGGAGCTTGCTCTTCGATTGGGATTAGAGGAGGGCGGAGGTGGTATGGTG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGCGAAGGCGTGGAGCTTGCTCTTCGATTGGGATTAGAGGAGGGCGGAGGTGGTATGGTG 420

Qy        421 GGCGGCTCGGCTGGCTCAATGGAGCCGCTGGCCGGTGGTGGGGCAGGCGAGATCACGCTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGCGGCTCGGCTGGCTCAATGGAGCCGCTGGCCGGTGGTGGGGCAGGCGAGATCACGCTC 480

Qy        481 TCTCATAGAGCGTAATGGGTTGCGTAACACACTCCTGTTTGTATTTGGATCCGATCTAAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TCTCATAGAGCGTAATGGGTTGCGTAACACACTCCTGTTTGTATTTGGATCCGATCTAAT 540

Qy        541 AATTAAAGTTTATTTACGTGGTGCACATGTAGAATTTTCCCATGCCCACTGCTAACTTGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AATTAAAGTTTATTTACGTGGTGCACATGTAGAATTTTCCCATGCCCACTGCTAACTTGG 600

Qy        601 ATTGGATTTTTGCCAAAAAAACGGGTGTGCACCCAATCACTTATAGTGAAACCGTTGTGT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ATTGGATTTTTGCCAAAAAAACGGGTGTGCACCCAATCACTTATAGTGAAACCGTTGTGT 660

Qy        661 GTTTGATGTGCTTCTAACCAAGTACAAATCCAGTGAAAACACACCTACCATTCAACAATC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GTTTGATGTGCTTCTAACCAAGTACAAATCCAGTGAAAACACACCTACCATTCAACAATC 720

Qy        721 CACATTTTGGTTGCAATTATCAGCATTCTAGAAAGGTGCATGTGCCCATTGATACACTTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CACATTTTGGTTGCAATTATCAGCATTCTAGAAAGGTGCATGTGCCCATTGATACACTTG 780

Qy        781 CTATTGGTGCAG 792
              ||||||||||||
Db        781 CTATTGGTGCAG 792

	Nuccio teaches the generation of transgenic plants and analysis of transgenic plant parts, including kernels which are parts of seeds (see page 60), and Nuccio claims a plant and a plant part comprising the expression cassette (see claim 16) and a seed comprising the expression cassette (see claim 23).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to substitute the intron taught and suggests and claimed by Nuccio for the ADH1 intron taught by Callis et al, and it would have been obvious to regenerate transgenic plants and produce transgenic seeds from the transformed maize cells.  This is a substitution of a known equivalent that would have produced predictable results, that of an enhancement of expression due to the presence of the intron.
The Applicant states that claims 1 and 12 have been amended and no prima facie case for obviousness can be made from the combination of Callis and Nuccio (see first paragraph on page 6 of the response).  This is not persuasive, because the amendment to claim 1 includes a list of elements that the intron can be “heterologous” to, and this does not overcome the prior art because Nuccio teaches an intron that is heterologous to the nucleic acid molecule of interest encoding GUS, therefore, the amendments to claim 1 does not overcome the rejection over Nuccio nor does it overcome the rejection over Callis in view of Nuccio.  The amendment to claim 12 was merely to overcome an objection by adding “, the method” in front of “comprising”, and this does not include any limitation that overcomes  the rejection over Nuccio nor does it overcome the rejection over Callis in view of Nuccio.  For these reasons, the claims remain rejected for the reasons of record.

Summary

	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/            Primary Examiner, Art Unit 1662